Citation Nr: 0019991	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  97-26 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for chronic right knee 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel







INTRODUCTION

The veteran had active military service from December 1986 to 
April 1990, and from January to March 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1996 decision by the Department of Veterans 
Affairs (VA) Oakland Regional Office (RO) which denied 
service connection for a chronic right knee condition and 
service connection for a left testicle disorder.  

In a June 1999 decision, the RO granted service connection 
for status post torsion of the left testicle with 
epididymitis, and rated it 10 percent disabling.  In view of 
the foregoing, this issue of service connection for a left 
testicle disability has been resolved and is not on appeal.  
See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  
The veteran and his representative were notified of the June 
1999 decision, and no communication was received thereafter 
regarding the grant of service connection for a left testicle 
disability.  Absent a timely filed notice of disagreement 
regarding the assigned disability rating, the Board has no 
authority to proceed to a decision as to the propriety of the 
rating assigned.  Archbold v. Brown, 9 Vet. App. 124 (1996).

The veteran was scheduled for a personal hearing before a 
Member of the Board in Oakland, and given notice of the date 
and time to report for the hearing.  However, he failed to 
report for the hearing in June 2000, and there is no 
indication of record that he requested a postponement of the 
hearing.  Thus, this appeal continues as though his hearing 
request was withdrawn.  38 C.F.R. § 20.704(d) (1999).


FINDING OF FACT

There is no competent and probative evidence of record which 
shows that the veteran currently has chronic right knee 
disability.


CONCLUSION OF LAW

The claim of entitlement to service connection for a chronic 
right knee disability is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service medical records reveal that the veteran complained 
of, and was treated for, right knee pain on several occasions 
while on active duty.  Those records indicate that the pain 
apparently began after he struck his right knee against the 
track of a service vehicle.  The service medical records show 
various diagnoses related to the right knee, including a 
contusion, muscle strain, possible damage to cartilage, and 
retropatellar pain syndrome.  

The veteran filed his initial claim of service connection for 
a right knee injury in June 1996.  Private records reflecting 
medical treatment he received between January 1991 and March 
1992 were obtained, and are negative for any complaint or 
clinical finding pertaining to his right knee.  

By a rating decision in November 1996, the RO denied the 
veteran's claim, finding that the evidence of record failed 
to show a current disease or injury related to the veteran's 
right knee.

Subsequent to the initial rating decision, the RO obtained a 
private examination report dated in October 1997.  The 
private physician found good alignment of the veteran's right 
knee.  There was no "squinting" of the patella and the Q-
angle was normal.  An apprehension test was negative, and 
there was no hypermobility or effusion.  There was no 
tenderness in either the patellofemoral joint, the medial or 
lateral joint lines, or in the popliteal space.  There was a 
contracture of the lateral patellofemoral retinaculum.  The 
right knee had full range of motion and there was no sign of 
instability.  Agility hopping on the right side was equal to 
that on the left.  Apley's, Pyer's, and McMurray's tests were 
negative.  Some retropatellar grating was noted, without 
evidence of pain.  X-ray studies were within normal limits.  
Diagnosis was residuals of a right knee contusion.

A magnetic resonance imagining (MRI) study in October 1997 
showed no joint effusion, no ligament damage, and normal 
articular cartilage of the patella.  The MRI was interpreted 
as showing no convincing or significant abnormalities.  

On VA examination in October 1998, the veteran complained of 
problems "on and off" with his right knee, including 
increased pain after periods of prolonged standing or 
walking.  He stated that the pain was aggravated by cold 
weather.  He reported that the only time he had swelling of 
the right knee was when it was initially injured in service.  
He complained of right knee weakness, but denied locking or 
true giving way.  The VA physician noted that the veteran was 
not taking medication for his knee, and he was not on an 
exercise program or receiving physical therapy specific to 
his right knee.  It was reported that he ran three to four 
miles each day and rode a stationary bicycle.  Examination of 
the right knee revealed no swelling, warmth, or tenderness to 
palpation.  There was full range of motion, with flexion from 
zero to 140 degrees, without instability.  Pivot shift, 
McMurray's, and Lachmen's tests were normal.  The physician 
commented that the VA examination (characterized as "totally 
normal"), in conjunction with the normal findings shown by 
the October 1997 MRI study, made it difficult, with only 
subjective complaints of right knee pain, to make a specific 
diagnosis as to why the veteran experienced pain.  The 
diagnosis was "[h]istory compatible with painful right knee 
on occasion with no specific diagnosis at this time."  

After review of additional evidence, the RO issued a 
supplemental statement of the case in June 1999 which 
continued the prior denial of service connection for a 
chronic right knee disorder.

II.  Legal Criteria and Analysis

A person who submits a claim to VA has the burden of 
providing evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for 
Veterans Claims (the Court) defines a well-grounded claim as 
one that is plausible, i.e., meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

Service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

In Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) the Court 
noted that it is well established that pain often warrants 
separate and even additional consideration during the course 
of rating a disability.  However, the Court held that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Court's prior definition of a well-
grounded claim as set forth in Caluza, 7 Vet. App. at 506); 
Grottveit, 5 Vet. App. at 93.  This burden may not be met 
merely by presenting lay testimony, as lay persons are not 
competent to offer medical opinions.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Although a claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; the claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In determining 
whether a claim is well grounded, the claimant's evidentiary 
assertions are presumed true unless inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (citing Gilbert, 1 Vet. App. at 54).

As set forth above, the threshold question to be answered in 
this case is whether the veteran has presented evidence of a 
well-grounded claim.  If he has not, his appeal must fail.  
38 U.S.C.A. § 5107(a); see Murphy, supra.  

In order to establish the first element of a well-grounded 
claim, the veteran must present competent evidence of a 
current disability in the form of a medical diagnosis.  The 
veteran's statements regarding his chronic right knee pain 
and related symptoms cannot establish the existence of a 
current disability.  The veteran is not competent to 
establish the existence of a current disability as this is an 
issue of medical diagnosis which requires medical expertise 
in order to have probative value.  See Caluza, 7 Vet. App. at 
504; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 
494.  While the veteran may present competent lay evidence 
regarding symptoms of a right knee disorder that have been 
continuous since his military service, he is not competent to 
establish that the symptoms are diagnostic of a right knee 
disability.  See Caluza, Grottveit, both supra.  

As the competent evidence demonstrates, the veteran has 
consistently complained of chronic right knee pain of in-
service origin.  However, while the medical evidence 
generated since his release from active duty certainly 
indicates the presence of chronic right knee pain, no current 
right knee disability has been identified or diagnosed.  
Aside from the veteran's subjective complaints of chronic 
right knee pain, the medical evidence is negative for a 
present diagnosis of a disease or injury related to his right 
knee.  X-ray and MRI studies have been interpreted as normal, 
and VA and private examination reports do not contain any 
diagnosis reflecting current residual injury or disease of 
the veteran's right knee.  

The Board is aware that private examination in October 1997 
revealed a diagnosis of residuals of a right knee contusion.  
Because the evidence does not show the veteran experienced 
any post-service injury to his right knee, the Board 
concludes that the contusion to which the private examiner 
referred in that diagnosis is the single reference to a 
contusion found in the veteran's service medical records.  
However, as the October 1997 examination report, in addition 
to all the other medical evidence of record, reveals 
essentially normal clinical findings, the logical conclusion 
is that any current "residuals" of a right knee contusion 
are demonstrated solely by the veteran's subjective 
complaints of chronic right knee pain.  As set forth above, 
however, the Court has held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez, 
supra.

In sum, the assessments of the private and VA physicians who 
examined the veteran since his separation from service 
represent, at best, diagnoses only of pain, which cannot 
warrant service connection without connection to an 
underlying malady or pathology.  In view of the lack of any 
medical evidence establishing the existence of right knee 
pathology to account for the complaints of chronic right knee 
pain, the Board concludes that the veteran has not met the 
first prong of Caluza, i.e., establishing a current 
disability by medical diagnosis.  The absence of competent 
evidence establishing a current right knee disability 
precludes a finding that the veteran's claim is well 
grounded.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well-grounded claim, 
and he has not indicated the existence of any post-service 
medical evidence that has not already been obtained or 
requested that would well ground his claim.  See McKnight v. 
Brown, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 126 F.3d 1464.

As the veteran's claim of entitlement to service connection 
for a chronic right knee disability is not well grounded, the 
doctrine of reasonable doubt has no application to his claim.  
See generally Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for chronic right knee disability is 
denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

